         Case 3:14-cr-00064-CWR-FKB Document 135 Filed 06/11/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

    UNITED STATES OF AMERICA                                                                      PLAINTIFF

    V.                                                            CAUSE NO. 3:14-CR-64-CWR-FKB-1

    MARVIN R. BROWN                                                                             DEFENDANT

                                                     ORDER

           Before the Court is Marvin R. Brown’s emergency motion for compassionate release.

Docket No. 127. After reviewing the parties’ thorough submissions, the Court concludes that the

motion should be denied.

           Assuming that Mr. Brown can get past all of the procedural hurdles, the undersigned is

not persuaded that the § 3553(a) factors warrant relief. Mr. Brown’s charges were very serious,

he did not accept responsibility for his actions, and he has served only approximately six out of

the 20 years to which he was sentenced in this cause number.1

           Mr. Brown’s counsel has presented evidence that her client has taken meaningful and

significant steps to improve his life via BOP-provided courses. The Court hopes that is the case

and that those efforts continue. As it stands, however, the undersigned finds that release at this

time, which would constitute a six-year sentence in total, would not “reflect the seriousness of

the offense, . . . promote respect for the law, and . . . provide just punishment for the offense.” 18

U.S.C. § 3553(a)(2)(A).

           Mr. Brown lives in one of BOP’s hardest-hit facilities; as of June 9, 2020, coronavirus

has killed at least eight inmates at FCI Oakdale. See Bureau of Prisons, COVID-19,

https://www.bop.gov/coronavirus/ (last accessed June 9, 2020). And as a diabetic, Mr. Brown



1
    The Court does not attempt to limit any ruling Judge Bramlette may make in Mr. Brown’s other case.
      Case 3:14-cr-00064-CWR-FKB Document 135 Filed 06/11/20 Page 2 of 2




falls into one of the categories of at-risk individuals that the BOP considers for placement in

home confinement. Compare Docket No. 134-6 at 2 (BOP memo assessing, as a factor for home

confinement, “vulnerability of the inmate to COVID-19, in accordance with the CDC

guidelines”) with Centers for Disease Control and Prevention, People Who Are at Higher Risk

for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-higher-risk.html (last accessed June 10, 2020) (“People with diabetes”). He does not, however,

meet certain other criteria BOP uses to evaluate whether one is appropriate for release. BOP may

choose to take other steps which might benefit Brown, but that is a decision reserved to prison

management, not this Court. See, e.g., 18 U.S.C. § 3622.

       The motion is denied.

       SO ORDERED, this the 11th day of June, 2020.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                 2
